✎ PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                            for
                                                                                             Dec 13, 2018
                                           Eastern District of Washington
                                                                                                 SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Brown, Margarie L.                         Docket No.           2:17CR00128-RMP-8


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, U.S. Probation Officer, presenting an official report upon the conduct of defendant Margarie
L. Brown, who was placed under pretrial release supervision by the Honorable John T. Rodgers, U.S. Magistrate Judge,
sitting in the Court at Spokane, Washington, on August 2, 2017.

On March 21, 2018, Ms. Brown was placed under a sentencing diversion agreement by the Honorable Rosanna Malouf
Peterson, U.S. District Judge, sitting in the Court at Spokane, Washington.

On November 20, 2018, Ms. Brown appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, sitting
in the Court at Spokane, Washington. The Court extended Ms. Brown's pretrial diversion under the following additional
conditions:

Condition #22: Defendant shall abstain from the possession, use, and distribution of a narcotic drug or other controlled
substance, as defined in section 102 of the Controlled Substance Act (21 U.S.C. 802), without prescription by a licensed
medical practitioner. Defendant shall not possess or use marijuana in any amount, regardless of whether she as a
prescription by a licensed medical practitioner.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Margarie L. Brown is alleged to have tested positive for the presence of amphetamine and methamphetamine
on November 28, 2018.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.
On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On November 28, 2018, Ms. Brown reported to the U.S. Probation Office and provided a urine sample that tested
presumptive positive for the presence of amphetamine and methamphetamine. Ms. Brown admitted to smoking
methamphetamine on November 22, 2018, and signed a substance abuse admission form. In addition, the urine specimen
was sent to Alere Toxicology (Alere) for further analysis.

On December 4, 2018, Alere confirmed the above-noted urine sample tested positive for the presence of amphetamine and
methamphetamine.

Violation #2: Margarie L. Brown is alleged to have tested positive for the presence of amphetamine and methamphetamine
on December 4, 2018.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.
On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On December 4, 2018, Ms. Brown reported to the U.S. Probation Office and provided a urine sample that tested positive
for the presence of amphetamine and methamphetamine. Ms. Brown verbally admitted to U.S. Probation Officer (USPO)
Melissa Hanson to ingesting methamphetamine approximately 5 days earlier. The urine specimen was sent to Alere
Toxicology (Alere) for further analysis. It should be noted, USPO Hanson instructed Ms. Brown to wait in the lobby of the
U.S. Probation Office until the undersigned officer could meet with her to discuss the above-noted test results. Ms. Brown
   PS-8
   Re: Brown, Margarie L.
   December 13, 2018
   Page 2
left the U.S. Probation Office without meeting with the undersigned officer. She sent the undersigned officer a text message
later on December 4, 2018, claiming she left her cellular telephone on the bus and needed to retrieve it.

On December 7, 2018, Alere confirmed the above-noted urine specimen tested positive for the presence of amphetamine
and methamphetamine.

Violation #3: Margarie L. Brown is alleged to have tested presumptive positive for the presence of amphetamine and
methamphetamine on December 12, 2018. She admitted to ingesting methamphetamine approximately 4 or 5 days prior and
signed a substance abuse admission form.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.
On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On December 12, 2018, Ms. Brown reported to the U.S. Probation Office and provided a urine sample that tested
presumptive positive for the presence of amphetamine and methamphetamine. Ms. Brown admitted to USPO Cassie Lerch
she ingested methamphetamine 4 or 5 days earlier. Subsequently, Ms. Brown signed a substance abuse admission form
reflecting her use of methamphetamine.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT
                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       December 13, 2018
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS
[X ] No Action
[ ]  The Issuance of a Warrant
[ ]  The Issuance of a Summons
[ ]  The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
[ ]  Defendant to appear before the Judge assigned to the case.
[ ]  Defendant to appear before the Magistrate Judge.
[X ] Other Defendant is on notice that the Court signed
            the warrant, but delayed issuing it based on
            the report that Defendant has attended
                                                                             Signature of Judicial Officer
            outpatient sessions on December 10 and 11.
                                                                                      12/13/2018
                                                                             Date
